DETAILED ACTION
In view of the appeal brief filed on 09/26/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDUARDO COLON SANTANA/           Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                             

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozturk et al. “Direct Torque and Indirect Flux Control of Brushless DC Motor”, 2011.

Regarding claim 1, Ozturk et al. teach 
A method for determining an angular position (θre) of a rotor of a synchronous motor (Surface-mounted permanent magnet synchronous machines as a BLDC motor) including a stator winding (A stator winding is an inherent part of the BLDC motor to generate stator currents as shown in Fig. 3) fed by a three-phase voltage set by an inverter (Inverter is a voltage source inverter as shown in Fig. 3), comprising: supplying a control signal (SW1-SW6) to the inverter to set the three-phase voltage fed to the motor as a stator voltage to control a stator current (iba and ica), acquired by a current- acquisition device (Current sensors), to a setpoint stator current (idsr in Fig. 3); determining a stator flux (φsα and φsβ) from a time characteristic of the stator voltage (Vsα dt) and an acquired value of the stator current (Fig. 3 clearly shows determination of stator fluxes); and determining the angular position of the rotor from the stator flux and a flux- value dependence as a function of the stator current (The expressions Lsisα and Lsisβ represent flux values function of currents); wherein the flux-value dependence represents the stator flux as a function of the angular position of the rotor. (The expressions Lsisα and Lsisβ are used to estimate the rotor position as shown in equation 13. Therefore, Equation 13 (see below) clearly shows the flux values Lsisα and Lsisβ as a function of the angular position of the rotor)

    PNG
    media_image1.png
    329
    466
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    457
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    459
    475
    media_image3.png
    Greyscale

Regarding claim 2, Ozturk et al. teach 
 feeding the three-phase voltage to the stator winding of the motor. (Fig. 3 clearly shows a VSI inverter coupled to the motor. The stator is inherently present inside the BLDC motor)

Regarding claim 3, Ozturk et al. teach 
, wherein the angular position of the rotor is determined based on a predetermined characteristic curve of stator flux and the stator current. (Fig. 4 shows a predetermined curve of stator flux and d-axis current reference)

    PNG
    media_image4.png
    629
    389
    media_image4.png
    Greyscale

Regarding claim 4, Ozturk et al. teach 
, wherein the angular position of the rotor is determined based on predetermined characteristic curves of stator flux and stator current in a plurality of directional components of stator flux. (Fig. 4 clearly shows both the current and flux on both positive and negative directions)

    PNG
    media_image5.png
    786
    486
    media_image5.png
    Greyscale

Regarding claim 5, Ozturk et al. teach 
, wherein the components include a d-direction and a q-direction.

    PNG
    media_image6.png
    266
    458
    media_image6.png
    Greyscale


Regarding claim 6, Ozturk et al. teach 
,wherein the stator flux is determined at multiple points in time and the angular position of the rotor is determined at corresponding points in time from the stator flux and the flux value dependence. (Fig. 2 shows the stator trajectory where the angular position is determined at different points within the trajectory)

    PNG
    media_image7.png
    574
    594
    media_image7.png
    Greyscale


Regarding claim 10, Ozturk et al. teach 
, further comprising determining the flux-value dependence for each stator current. (Fig. 3 shows fluxes are calculated using stator currents isa and isb)

Regarding claim 13, Ozturk et al. teach 
, wherein the setpoint stator current has a predefined first actuation angle relative to a stator winding in a d- direction. (Fig. 1 shows angle δ in a d-direction)

    PNG
    media_image8.png
    774
    863
    media_image8.png
    Greyscale

Regarding claim 21, Ozturk et al. teach 
An apparatus (Fig. 3 and 6), comprising: signal electronics (Inverter and DSP control unit); and a current-acquisition device (Current sensors) adapted to acquire a motor current connected to the signal electronics; wherein the apparatus is adapted to perform the method recited in claim 1 (See claim 1 rejection for detail).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. “Direct Torque and Indirect Flux Control of Brushless DC Motor”, 2011 and a further in a view of Crosman, III et al. US Pub. No. 2015/0028782 A1.

Regarding claim 7, Ozturk does not disclose but Crosman discloses, wherein the flux-value dependence is stored in a memory of signal electronics adapted to control the inverter. (See para 0007, 0010 and 0024)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store the flux-value dependence in a memory as indicated by Crosman in Ozturk’s teachings to be able to retrieved different values to control a torque of the AC motor. (See Crosman’s para 0010)


Claims 8, 9, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. “Direct Torque and Indirect Flux Control of Brushless DC Motor”, 2011 in a view of Heber et al. US Patent No. 6,137,257

Regarding claim 8, Ozturk et al. disclose, wherein the flux-value dependence is adapted to control the inverter. (Fig. 3 clearly shows where the flux is used to control the inverter via a torque estimator)

Ozturk et al. is silent about “wherein the flux-value dependence is represented by a characteristic curve stored in memory of signal electronic”

Regarding claim 8, Heber discloses wherein the flux-value dependence (λ) is represented by a characteristic curve (Item 52) stored in memory of signal electronic. (See column 4, lines 10-34)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the flux-value dependence represented by a characteristic curve stored in memory as disclosed by Heber in Ozturk et al.’s teachings to estimate the actual motor position. (See Heber’s column 4, lines 10-34)

Regarding claim 9, Ozturk et al. is silent about, “wherein the flux-value dependence is determined based on an interpolation function.”

Regarding claim 9, Heber discloses wherein the flux-value dependence is determined based on an interpolation function. (See column 4, lines 23-34)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the flux-value dependence determined based on an interpolation function as disclosed by Heber in Ozturk et al.’s teachings to estimate the actual motor position. (See Heber’s column 4, lines 10-34)

Regarding claim 11, Ozturk et al. is silent about, wherein the flux-value dependence is determined during manufacture of the motor, during an initial operation of the motor, and/or from interpolation points to provide a respective value of a flux component according to a characteristic curve as a function of the stator current. 

Regarding claim 11, Heber discloses wherein the flux-value dependence is determined during manufacture of the motor, during an initial operation of the motor, and/or from interpolation points to provide a respective value of a flux component (Flux linkage) according to a characteristic curve (Item 52) as a function of the stator current. (See column 4, lines 10-34. Bold portion has not been considered since these are optional)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the flux-value dependence determined based on an interpolation points as disclosed by Heber in Ozturk et al.’s teachings to estimate the actual motor position. (See Heber’s column 4, lines 10-34)

Regarding claim 14, Ozturk et al. is silent about “wherein the function includes an interpolation function, which interpolates between interpolation points”.

Regarding claim 14, Heber discloses, wherein the function includes an interpolation function, which interpolates between interpolation points. (See Heber’s column 4, lines 10-34)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the function includes an interpolation function, which interpolates between interpolation points as disclosed by Heber in Ozturk et al.’s teachings to estimate the actual motor position. (See Heber’s column 4, lines 10-34)

Regarding claim 15, Ozturk et al. is silent about “ascertaining a respective interpolation point with the aid of a respective characteristic curve from the value of the stator current.”

Regarding claim 15, Heber discloses ascertaining a respective interpolation point with the aid of a respective characteristic curve (Fig. 4 shows number of curves) from the value of the stator current. (See Heber’s column 4, lines 10-34)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a respective interpolation point with the aid of a respective characteristic curve from the value of the stator current as disclosed by Heber in Ozturk et al.’s teachings to estimate the actual motor position. (See Heber’s column 4, lines 10-34)

Regarding claim 16, Heber discloses wherein the respective characteristic curve represents a respective component of the flux as a function of the stator current, so that the respective interpolation point has the value of a respective component in the currently acquired stator current. (See column 4, lines 10-34)

Regarding claim 17, OZTURK ET AL. discloses, wherein a first characteristic curve (Fig. 1) includes components of the flux (φdsr) in a d-direction and/or in a first direction of a rotor-based coordinate system. (Fig. 1 shows flux linkage in d-direction. Bold portions are not considered since these are optional)

Regarding claim 18, OZTURK ET AL. discloses, wherein a second characteristic curve includes components of the flux counter (idsr) to the d- direction and/or counter to the first direction of the rotor-based coordinate system. (Fig. 1 also shows a direction opposite to the d-axis. Bold portions are not considered since these are optional)

Regarding claim 19, OZTURK ET AL. discloses, wherein a third characteristic curve includes components of the flux in a q-direction and/or in a direction perpendicular to the first direction of the rotor-based coordinate system. (Fig. 1 shows q-direction component (φqsr) . Bold portions are not considered since these are optional)

Regarding claim 20, Heber discloses, wherein the interpolation function includes a second-order function and/or an elliptical function. (See column 4, lines 1-22. Equation 2 is a second-order function)
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 10, 17-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BICKEY DHAKAL/Primary Examiner, Art Unit 2846